Citation Nr: 1217839	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from July 1998 until April 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claims seeking entitlement to service connection for a back disorder, bilateral shin splints, bilateral knee disorder, and a left ankle disorder.

In a February 2012 statement, the Veteran appears to have raised a claim of service connection for a hip disorder.  This issue, which has not been considered by the RO, is not currently on appeal before the Board and is referred to the RO for appropriate action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his disorders of the back, knees, and left ankle and his shin splints are a direct result of his military service.  Specifically, he maintains that he sustained re-occurring injuries to his back, knees, shins and left ankle in service, with continuing discomfort and pain since that time.

The Veteran submitted additional evidence that was received by VA in February 2011. The new evidence includes a July 2008 diagnosis of left knee patellofemoral syndrome, by the Northern Virginia Orthopaedic Specialists.  That examiner found the Veteran's left knee disorder to be most likely related to his overall alignment.  This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO.  See 38 C.F.R. §19.9.  As such, this evidence should be considered by the RO prior to appellate review.

In regards to the left ankle, the service treatment records reveal that the Veteran sustained a left ankle inversion injury in September 2002, and the assessment was of a left ankle inversion sprain.  Subsequent service treatment records, dated between November 2002 and August 2003, indicate that the Veteran complained of persistent lateral pain and popping in the left ankle, despite physical therapy.  A magnetic resonance imaging (MRI) of the left ankle was conducted in June 2003, the results of which revealed a tear of the anterior talofibular ligament.  An August 2003 orthopedic consultation, which included physical examination and review of the June 2003 MRI report, resulted in a diagnosis of a healing torn ligament of the left ankle.

The service treatment records reveal that in August 1998 the Veteran complained of back pain; the assessment was of muscle strain.  In July 1999, he complained of year long back pain.  When he was seen in February 2000, a previous back injury was indicated and the assessment was of a low back injury, resolving.  Another February 2002 entry indicates that he complained of upper back pain; x-rays of the thoracic spine were negative.  In November 2002, the Veteran was examined following complaints of acute lumbar spasm; the assessment was of lumbar strain.  In October 2003, the assessment was of probable muscular skeletal back pain.

As regards the knees, the service treatment records reveal that in December 2001 the Veteran presented with complaints of right knee pain after running and walking.  A physical examination at that time revealed a positive right knee patellar grind; the diagnosis was of patellofemoral pain syndrome.  This same diagnosis (assessment) of the right knee was entered in January 2002.  When the Veteran was seen in February 2002, he presented with complaints of bilateral knee pain; the assessment was of bilateral patellofemoral pain syndrome.  In March 2004, the Veteran complained of left knee pain after twisting that knee when he slipped and fell in a shop; the assessment was of a left knee strain.  Additional service treatment records, dated in March 2004, contain assessments of left patellar tendonitis, mild left knee strain, left knee strain (improving), and left knee strain versus patellofemoral pain syndrome.

As regards the shin splints, the service treatment records dated between July 1998 and January 2004 reveal numerous complaints of, or treatment for, bilateral shin splints.  In July 1998, a medical provider found the Veteran to have a mild shin splint on the right.  In August 1998, a medical provider diagnosed the Veteran with bilateral shin splints, rule out stress fractures.  X-rays of the tibia and fibula in September 1998 were interpreted as showing no evidence of a fracture, or arthritic or inflammatory changes.  The entries in March and December of 1999 indicate an assessment of bilateral tibial tendonitis.  Subsequently dated service treatment records document continued complaints of, or treatment for, bilateral shin splints, including in June and July of 2001 and January 2004.

Upon separation examination in April 2004, the Veteran reported a history that included lower back pain, a swollen ankle, a dislocated knee and stress fractures of the legs.  The clinical evaluation of the lower extremities and spine was normal.

The Veteran has also provided statements regarding chronic pain since service to the present.  In his July 2008 notice of disagreement, the Veteran indicated that he had been unable to pursue medical treatment following service for his disorders and had been living with his injuries since that time.  He reported that he has kept his pain under control with over the counter medicines and tried not to aggravate his past injuries by avoiding physical activity.  See also February 2012 statement (reporting a consistent 11 year history of pain).  Lay evidence (received in July 2008) from his wife and fellow servicemen, J.D.G. and A.A., similarly reported firsthand knowledge of both in-service injuries and chronic pain since service.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The record evidence indicates the existence of current discomfort of the right and left knees and shins, as well as pain of the left ankle and back, and treatment of all those areas during active service.  As there is no etiology examination of record with respect to the Veteran's claimed a back disorder, bilateral shin splints, bilateral knee disorders or left ankle disorder, a VA examination is required to determine the nature and etiology of the Veteran's claimed disorders. See 38 C.F.R. § 3.159(c)(4). 

In a July 2008 statement, the Veteran also reported more recent private medical treatment for the back and knee, but did not provide proper authorizations for the obtaining of that evidence at that time.  In February 2012, however, the Veteran submitted a VA Form 21-4142 and requested that records from the VA hospital in Washington, DC and private medical records from the Northern Virginia Orthopaedic Specialist and the Orthopaedic Institute Clinton be obtained.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO/AMC should attempt to obtain the requested records and also document all its attempts to procure those authorized records in the claims file.  Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims filer and the Veteran and his representative should be informed of any such problem.  

Accordingly, the case is REMANDED for the following actions:

1. Request and obtain any VA medical records, pertaining to the back, knees, shins (tibia/fibula), and left ankle, not already associated with the claims file, including from the VA hospital in Washington, DC., dating from May 2004  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  Undertake reasonable efforts to obtain the private medical records identified by the Veteran in the February 2012 VA Form 21-4142, including from the Northern Virginia Orthopaedic Specialist and the Orthopaedic Institute Clinton.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  Upon completion of the above, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of any disorder of the back, knees, shins (tibia/fibula), and left ankle found to be present.  The entire claims file is to be made available to the examiner(s).  All appropriate tests and studies should be accomplished and clinical findings should be reported in detail.

Based on examination findings, as well as a review of the claims file, including the treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to answer questions and render opinions as to the following: 

Back disorder:

a)  Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed a back disorder, to include lumbar strain?  If so, please specify the diagnosis (or diagnoses).

b)  If the Veteran is found to have a back disorder, to include lumbar strain, did such disorder have its onset in service based on the back injury noted in February 2000, the complaints of back spasm and pain noted between August 1998 and October 2003, and the assessments of muscle strain (noted in August 1998) and lumbar strain (noted in November 2002)?

c)  Is it at least as likely as not (a 50 percent or greater probability) that the back injury noted in February 2000, the complaints of back spasm and pain noted between August 1998 and October 2003, and the assessments of muscle strain (noted in August 1998) and lumbar strain (noted in November 2002), are the cause of any currently diagnosed back disorder, to include lumbar strain?

Shin splints of the right and left lower extremities:

a)  Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed shin splints of the right and/or left lower extremities?  If so, did such a disorder have its onset in service based on the complaints of, and treatment for, shin splints of the right and left lower extremities noted between July 1998 and January 2004?

b)  Is it at least as likely as not (a 50 percent or greater probability) that the complaints of, and treatment for, shin splints of the right and left lower extremities noted between July 1998 and January 2004, are the cause of any currently diagnosed disorder involving the tibia and (or) fibula of the lower extremities?

Right and left knees:

a)  Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed a disorder of the right and/or left knee, to include patellofemeral pain syndrome?  If so, please specify the diagnosis (or diagnoses).

b)  If the Veteran is found to have a disorder of the right and/or left knee, to include patellofemoral pain syndrome:

(i) Did such a disorder of the right knee have its onset in service based on the complaints of pain and the finding of a positive right knee patellar grind noted in December 2001 and January 2002, and the diagnoses of right patellofemoral pain syndrome noted in December 2001 and in January and February of 2002?

(ii) Did such a disorder of the left knee have its onset in service based on the March 2004 left knee injury, the complaint of left knee pain noted in February 2002 and March 2004, and the diagnoses of left patellofemoral pain syndrome (noted in February 2002), left patellar tendonitis (noted in March 2004), and left knee strain (noted in March 2004)?

c)  Is it at least as likely as not (a 50 percent or greater probability) that:

(i) The complaints of pain and the finding of a positive right knee patellar grind noted in December 2001 and January 2002; and the diagnoses of right patellofemoral pain syndrome in December 2001 and in January and February of 2002, are the cause of any currently diagnosed disorder of the right knee, to include patellofemoral pain syndrome?

(ii) The complaint of left knee pain noted in February 2002 and March 2004; and the diagnoses of left patellofemoral pain syndrome (noted in February 2002), left patellar tendonitis (noted in March 2004), and left knee strain (noted in March 2004), are the cause of any currently diagnosed disorder of the left knee, to include patellofemoral pain syndrome?

Left ankle disorder:

a)  Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed a left ankle disorder?  If so, please specify the diagnosis (or diagnoses).

b)  If the Veteran is found to have a left ankle disorder, did such disorder have its onset in service based on the September 2002 left ankle injury, the complaints of pain and popping in left ankle noted between September 2002 and August 2003, and the June 2003 MRI findings?

c)  Is it at least as likely as not (a 50 percent or greater probability) that the September 2002 left ankle injury, the complaints of pain and popping in left ankle noted between September 2002 and August 2003, and the June 2003 MRI findings, are the cause of any currently diagnosed left ankle disorder?

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to explain the medical basis or bases for his or her opinions, based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely," or "less likely" language.

4.  When the development requested has been completed, review the issues on appeal on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


